Citation Nr: 1539940	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-03 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether there is a valid spouse for purposes of additional VA compensation payments.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1981 to September 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In addition to the paper claims file, there are also electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in the paperless files reveals that, aside from a July 2015 brief from the Veteran's representative, the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDING OF FACT

The Veteran and his spouse, P.J.G., legal residents of the State of California, were married in the State of California on June [redacted], 2008, and that marriage remains valid under the laws of the State of California.


CONCLUSION OF LAW

The criteria for additional compensation for a dependent spouse are met.  38 U.S.C.A. §§ 101, 103, 1115 (West 2014); 1 U.S.C.A § 7 (West 2014); 38 C.F.R. §§ 3.1, 3.4, 3.50, 3.205 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks dependency benefits for his spouse.  In general, VA may pay an additional amount of compensation for a dependent spouse.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  A spouse is defined as a person of the opposite sex show marriage is recognized for VA purposes.  38 C.F.R. § 3.50.  A recognized marriage for VA purposes is one which is valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

The Board notes that on June 26, 2013, the United States Supreme Court ruled that Section 3 of the Defense of Marriage Act (DOMA), which limited the definition of marriage for purposes of Federal benefits to spouses of the opposite sex, was unconstitutional.  United States v. Windsor, 133 S. Ct. 2675 (2013).  These invalid provisions are substantively identical to the provisions defining spouse for VA purposes.  

The facts of this case are undisputed and may be briefly summarized.  The Veteran and his spouse, P.J.G.., were legally married in the State of California on June [redacted], 2008, as documented by a License and Certificate of Marriage issued by the County of San Francisco in California.  The claims file reflects that they have been California residents at the time of the marriage and during the appeal period.  There has been no interruption of their marital status during the appeal period.  Therefore, the appeal is granted.


ORDER

The claim for additional compensation for a dependent spouse is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


